Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/17/2020, 03/02/2021, and 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "entire portion" in claims 3 and 6 is a relative term which renders the claim indefinite. The term "entire portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In common usage a portion and entirety are contradictory, since a portion necessarily entails an incomplete part of the entirety. In light of the broadest reasonable interpretation of the term, “entire portion” is interpreted as a portion up to the entirety of the component described. 
Regarding Claim 17, the use of “at least one of” in similar cases is known to be an ambiguous phrase that admits to readings of at least one of each of the following or at least one of the following (i.e. possibly only one feature). See Superguide Corp. v. Directv Enterprises, 358 F.3d 870 (Fed. Cir. 2004). In light of the broadest reasonable interpretation, Claim 17 is examined on the latter interpretation of the ambiguous phrase. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shon et al. (KR 20070054993 A; “Shon”).
Regarding claim 1, Shon teaches a cooking oven wet bulb sensor system (Fig 1-3; page 4 paragraph 5; “[a]s shown in Figures 1 to 3, the heating cooking apparatus according to the present invention has a housing (1) to form an appearance, the cooking chamber 10 is provided inside the housing (1) with a predetermined space with the housing (1) )” comprising: 
a reservoir (Fig 4; steam generator 30) configured to be secured to a cooking chamber wall of the cooking oven, with a cavity of the reservoir in an upward-facing orientation (Fig 4; steam container 31). Figures 2 and 4 demonstrate the configuration of the steam generator 30 atop the cooking chamber (10), specifically the upper surface plate (page 4 paragraph 5; “[t]he cooking chamber 10 is a cooking space defined by the top plate 11, the bottom plate 12, both side plates 13, and the back plate 14”). Any additional limitation implied by the application claims for securing the reservoir falls under the intended use of the reservoir and is not given patentable weight; 
a temperature sensor probe configured to be mounted at least partially within the cavity of the reservoir (Fig 3; page 4 paragraph 12; temperature sensor 60); 
a water fill opening positioned to dispense water into the cavity (Fig 4; steam container inlet 31c). 
Regarding claim 2, Shon teaches the cooking oven wet bulb system of claim 1 wherein the water fill system is located outside and above the cavity (Fig 4; steam generator 30). The water fill system being an opening on the top side of the reservoir implicates inherent properties of being outside of the cavity, with the water supply device (Fig 4; page 4 paragraph 7; “water supply device 20 include[ing] a water tank 21…composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water.”) separate from the reservoir (steam generator 30). 
Regarding claim 3, Shon teaches the cooking oven wet bulb system of claim 1, wherein the temperature sensor probe (temperature sensor 60) extends through a wall defining a portion of the reservoir (Fig 3), and an entire portion of the temperature sensor probe extending through the wall is positioned within the cavity.
Regarding Claim 4, Shon teaches the cooking oven wet bulb sensor system of claim 1, further comprising a mounting plate secured to the cooking chamber wall (Fig 2; cooking chamber 10), wherein the reservoir is attached to the mounting plate (page 4 paragraph 7; Fig 4; upper surface plate 11).
Regarding Claim 11, Shon teaches the cooking oven wet bulb sensor system of claim 4, wherein the mounting plate comprises a water fill passage (Fig 2, 4; water supply pipe 23) configured to allow fluid communication between the water fill opening and the reservoir (page 3 paragraph 7; “The water supply device 20 includes a water tank case 21 fixed to the upper surface plate 11 of the cooking chamber, a water tank 22 detachably installed on the water tank case 21, and water from the water tank 22 to generate steam. It is composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water. In this embodiment, a feedwater pump is used as the feedwater control unit 24.”).
The depiction of Figure 2 and 4 in particular demonstrates an embodiment whereby a system comprising the water supply device (20) including the water tank case (21) and water supply pipe (23) form a system with the upper surface plate (11) which together map to the mounting plate claimed in the application. 
Regarding Claim 12, Shon teaches a cooking oven comprising: 
a cooking chamber at least partially defined by a cooking chamber wall (page 4 paragraph 5; “[t]he cooking chamber 10 is a cooking space defined by the top plate 11, the bottom plate 12, both side plates 13, and the back plate 14. The cooking chamber 10 is a space between the cooking chamber 10 and the housing 1. The various components constituting the device are embedded); a reservoir secured to the cooking chamber wall (page 4 paragraph 8; “[t]	he steam generator 30 includes a steam container 31 installed in the upper surface of the cooking chamber 11”; Figure 4; steam container 31), with a cavity of the reservoir in an upward-facing orientation;
 a temperature sensor probe mounted at least partially within the cavity (Figure 4; temperature sensor 60);
 a water fill opening positioned to dispense water into the cavity (Figure 4; inlet port 31); a water supply; and a passage connecting the water supply to the water fill opening (page 4 paragraph 12; “the steam container 31 is provided with an inlet port (31c) in communication with the water supply pipe 23 so that water can be introduced into the inside”; Figure 2-4; water supply device 20, water supply pipe 23).
Regarding claim 13, Shon teaches the cooking oven of claim 12, further comprising a pump  along the passage and configured to selectively control a flow of water from the water supply to the water fill opening (Fig 2, 4; page 4, paragraph 7; “It is composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water. In this embodiment, a feedwater pump is used as the feedwater control unit 24”).
Regarding claim 14, Shon teaches the cooking oven of claim 12, further comprising a pump and a valve positioned along the passage and configured to selectively control a flow of water from the water supply to the water fill opening (Fig 2, 4; page 3, paragraph 6-7; “water supply device 20…is composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water. In this embodiment, a feedwater pump is used as the feedwater control unit 24”), and a controller configured to selectively operate the at least one of the pump and the valve to control the flow of water from the water supply to the water fill opening. Although they are mapped to a single element in Shon, paragraph 7 of page 4  as previously cited and paragraph 8 of page 3 (“Control method of a heating cooking apparatus according to the present invention for achieving this object is a control method of a heating cooking apparatus comprising a steam container with a steam heater installed therein, and a water supply control unit for controlling the water supplied to the steam container. The method of claim 1, further comprising: detecting a temperature of the steam heater; comparing a temperature of the steam heater detected by the first temperature detection step with a first set temperature; And turning on the water supply control unit for a predetermined time to supply water to the steam container when the temperature is higher than the first set temperature.”) clearly demonstrates the water supply control unit (24) of Shon comprises both a pump and its control system. 
Regarding Claim 15, Shon teaches the cooking oven of claim 12, further comprising: 
at least one of a pump and a valve positioned along the passage and configured to selectively control a flow of water from the water supply to the water fill opening (Fig 2, 4; page 4, paragraph 6-7; “water supply device 20…is composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water. In this embodiment, a feedwater pump is used as the feedwater control unit 24”); 
and a controller (water supply control unit 24) comprising a processor and a memory storing non-volatile instructions that, when executed by the processor, cause the at least one of the pump and the valve to operate to control the flow of water from the water supply to the water fill opening (page 3 paragraph 8; “The method of claim 1, further comprising: detecting a temperature of the steam heater; comparing a temperature of the steam heater detected by the first temperature detection step with a first set temperature; And turning on the water supply control unit for a predetermined time to supply water to the steam container when the temperature is higher than the first set temperature.”).
Based on the description of Shon, a processor is commonplace to the embodiment of a controller which can control the supply of water for a predetermined time, and the stipulation of a predetermined time would indicate to a practitioner with ordinary  skill in the art that there is a memory storing non-volatile instructions.
Regarding Claim 16, Shon teaches the cooking oven of claim 12, further comprising a mounting plate (upper surface plate 11), wherein the reservoir is attached to the mounting plate and the mounting plate and reservoir are removably attached to the cooking chamber wall (page 4 paragraph 7; “The water supply device 20 includes a water tank case 21 fixed to the upper surface plate 11 of the cooking chamber, a water tank 22 detachably installed on the water tank case 21, and water from the water tank 22 to generate steam. It is composed of a water supply pipe 23 for supplying to the 30, and a water supply control unit 24 installed in the water supply pipe 23 to control the supply of water. In this embodiment, a feedwater pump is used as the feedwater control unit 24.”).
In particular, the reservoir and mounting plate form part of a connected system with the water supply device (20), where Shon teaches the water tank (22) can be detached from the water tank case (21).
Regarding Claim 17, Shon teaches the cooking oven of claim 16, wherein the mounting plate as described in the element mapping of claim 16 comprises a water fill passage (Fig 2,4; water supply pipe 23) configured to allow fluid communication between the water fill opening (Fig 2,4; iinlet 31) and the reservoir (Fig 2,4; steam generator 30).
Regarding Claim 18, Shon teaches a method for operating a cooking oven, the method comprising: 
dispensing a first quantity of water into a cavity (Fig 5; water tank 22) located within a cooking chamber, to contact the first quantity of water with a temperature sensor probe (Fig 3; page 5 paragraph 10; temperature sensor 60) located at least partially within the cavity (page 5 paragraph 10; “[i]n this regard, in the heating cooking apparatus according to the present invention, the inlet 31c of the steam container is formed at a position corresponding to the position of the temperature sensor 60 so that the temperature sensor 60 changes the temperature of the steam heater 50 during water supply. It is possible to detect as soon as possible, and through this control of the power off of the steam heater 50 can be made smoothly”). Figure 3 further demonstrates that the position of the temperature sensor probe (60) is within the cavity
monitoring an output of the temperature sensor probe; determining whether the first quantity of water has reduced to a predetermined level (page 5 paragraph 7; “[t]o this end, the temperature sensor 60 continuously detects the temperature T .sub.h1 of the steam heater 50 during the operation of the steam heater 50 (S110), and the controller 3 controls the detected temperature of the steam heater ( T .sub.h1 ) is compared with the first set temperature T .sub.1 (S120). Here, the first set temperature T .sub.1 is a value set to some degree higher than the temperature T .sub.ab of the steam heater when water is cut off in the steam container 31. As a result of comparing T .sub.h1 and T .sub.1 , if T .sub.h1 is greater than or equal to T .sub.1 , the controller 3 operates the water supply pump 24 for a predetermined time to supply water into the steam container 31 (S130).”). Since it would be well known by a practitioner with ordinary skill in the art that the amount of liquid water in the container measured corresponds primarily to whether the water is boiling or absent due to boiling, Shon’s use of the temperature detector to control the amount of water admits to the obvious interpretation that the detector measures whether the water is at a boiling point or above in the case of being out of water. . The use of the temperature detector to detect water is well known in the art of steam heaters and analogous to the claimed language of a reduction of water to a predetermined level, namely the level which would result from the reduction due to boiling of the water in the reservoir (steam generator 30); 
and, upon determining that the first quantity of water has reduced to the predetermined level, dispensing a second quantity of water into the cavity to contact the second quantity of water with the temperature sensor probe (page 5 paragraph 10; “[t]he control unit 3 supplies water to the steam container 31 by controlling the water feed pump 24 based on the temperature rise of the steam heater 50.”).
Regarding Claim 19, Shon teaches the method of claim 18, wherein determining whether the first quantity of water has reduced to the predetermined level comprises: determining that the output of the temperature sensor probe corresponds to a temperature greater than a boiling point of water within the cooking chamber (Fig 6; page 5 paragraph 7; “[t]he control unit 3 supplies water to the steam container 31 by controlling the water feed pump 24 based on the temperature rise of the steam heater 50. To this end, the temperature sensor 60 continuously detects the temperature T .sub.h1 of the steam heater 50 during the operation of the steam heater 50 (S110), and the controller 3 controls the detected temperature of the steam heater ( T .sub.h1 ) is compared with the first set temperature T .sub.1”). Shon does not explicitly disclose set temperature thresholds for actions. However, from Figure 6 and the reasoning for the rejection of claim 18, the temperature control thresholds of Shon would be most obviously the temperature greater than a boiling point of water, the use of which as a threshold is well known in the art of steamed heaters. Temperature thresholds in the invention of Shon would be result effective variables on how to efficiently and accurately control and detect the properties of the water in the reservoir (Fig 5; steam container 31), and practitioners of ordinary skill in the art would plausibly reach by routine experimentation a temperature threshold greater than the boiling point of water.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shon et al. (KR 20070054993 A; “Shon”) in view of Lin (CN 108061160 A; “Lin”).
Regarding Claim 5, Shon teaches the cooking oven wet bulb sensor system of claim 4. Shon does not teach a mounting plate comprises a temperature sensor probe opening configured to receive the temperature sensor probe with at least a portion of the temperature sensor probe in the cavity. However, Lin teaches a water temperature sensor which comprises an opening for the temperature sensor probe (Fig 2; paragraph 0019, plastic member 8) configured to receive a temperature sensor probe (Fig 2; paragraph 0019 temperature sensor 6) with at least a portion of the temperature sensor probe in the cavity. As the art of Lin is also water temperature sensing, building the features of Lin’s temperature sensor probe into the invention of Shon would not require any novel inventive step.
It would be obvious to a practitioner with ordinary skill in the art to combine the cooking oven wet bulb sensor system of Shon with the insertion opening and sensor of Lin before the effective filing date of the application to the obtain the predicted result of a mounting plate comprising a temperature sensor probe opening configured to receive the temperature sensor probe with at least a portion of the temperature sensor probe in the cavity. Doing so would provide the obvious benefit of an ease of removal of the sensor from the reservoir system.
Regarding Claim 6, Shon and Lin teach the cooking oven wet bulb sensor system of claim 5. Shon does not teach that a temperature sensor probe opening extends through a wall defining a portion of the reservoir, and an entire portion of the temperature sensor probe extending through the temperature sensor probe opening is positioned within the cavity. However, Lin does teach a temperature sensor probe opening which extends through a wall defining a portion of the measured body of water (Fig 2; temperature sensor 6, plastic member 8), and an entire portion of the temperature sensor probe extending through the temperature sensor probe opening is positioned within the cavity (visible in the protrusion of Figure 2). 
It would be obvious to a practitioner with ordinary skill in the art to combine the cooking oven wet bulb sensor system of Shon with the extending sensor of Lin before the effective filing date of the application to the obtain the predicted result of a temperature sensor probe opening extends through a wall defining a portion of the reservoir, and an entire portion of the temperature sensor probe extending through the temperature sensor probe opening is positioned within the cavity. Doing so would provide the obvious benefit of a removeable sensor from the reservoir that maintains the measuring capabilities of an immersed wet bulb.
Regarding Claim 7, Shon and Lin teach the cooking oven wet bulb sensor system of claim 5. Shon does not teach that the temperature sensor probe is fixed to the cooking chamber wall, the mounting plate and reservoir are removably connected to the cooking chamber wall, and the cooking oven wet bulb sensor system further comprises a seal configured to seal between the temperature sensor probe and the temperature sensor probe opening when the mounting plate is connected to the cooking chamber wall.
However, Lin teaches a temperature sensor probe opening which extends through a wall defining a portion of the measured body of water (Fig 2; temperature sensor 6, plastic member 8), and an entire portion of the temperature sensor probe extending through the temperature sensor probe opening is positioned within the cavity (visible in the protrusion of Figure 2), as well as a seal (Fig 2-4; paragraph 0019; sealing gasket 10) configured to seal between the temperature sensor probe (Fig 2; paragraph 0019; water temperature sensor 6) and the temperature sensor probe opening (Fig 2-4; paragraph 0019; “the water temperature sensor 6 and the plastic part 8 is assembled with a sealing element, said sealing element comprises metal gasket 9 and assembled on the metal pad 9 on the rubber sealing gasket 10. said rubber sealing pad 10 connected with the plastic piece 8, sealing contact with temperature sensor 6.”). The components of Lin are simple and well known to one with ordinary skill in the art and would admit to an easy mechanical combination with the reservoir and mounting plate of Shon. 
It would be obvious to a practitioner with ordinary skill in the art to combine the cooking oven wet bulb sensor system of Shon with the extending sensor of Lin before the effective filing date of the application to the obtain the predicted result of temperature sensor probe is fixed to the cooking chamber wall, the mounting plate and reservoir are removably connected to the cooking chamber wall, and the cooking oven wet bulb sensor system further comprises a seal configured to seal between the temperature sensor probe and the temperature sensor probe opening when the mounting plate is connected to the cooking chamber wall. Doing so would provide the obvious benefit of a removeable sensor from the reservoir that maintains the measuring capabilities of an immersed wet bulb and is well sealed during measurement for safety and accurate measurement.
Regarding Claim 8, Shon and Lin teach the cooking oven wet bulb sensor system of claim 5, wherein the mounting plate is removably secured to the cooking chamber wall (Fig 2; page 4 paragraph 7; “The water supply device 20 includes a water tank case 21 fixed to the upper surface plate 11 of the cooking chamber, a water tank 22 detachably installed on the water tank case 21, and water from the water tank 22 to generate steam.) and comprises: a water fill passage configured to allow fluid communication between the water fill opening and the reservoir (Fig 2; water supply pipe 23). As discussed in the rejection of Claim 16, the structure of page 4 paragraph 7 and Figures 2 and 4 demonstrate that whole mounting plate claimed in the application maps to an interconnected system comprising elements including the upper plate and water supply pipe.; 
Shon does not teach that the mounting plate further comprises a temperature sensor probe opening configured to receive the temperature sensor probe with at least a portion of the temperature sensor probe in the cavity. However, Lin teaches a sealing water temperature sensor probe comprising two parts that can be built into two surfaces. The structure of Shon allows for contact between the cooking chamber wall (Fig 2; cooking chamber 10) and the mounting plate and reservoir (Figure 4; upper surface plate 11, steam generator 30) in the same manner necessitated in the structure of Lin (Fig 2). It would be obvious before the effective filing date of the application to a practitioner with ordinary skill in the art to combine the cooking oven wet bulb sensor system of Shon with sensor probe opening of Lin to the obtain the predicted result a mounting plate that further comprises a temperature sensor probe opening configured to receive the temperature sensor probe with at least a portion of the temperature sensor probe in the cavity. Doing so would provide the obvious benefit of easy mounting onto an external sensor and a less delicate mounted portion which can be processed without an integral sensor.
Regarding Claim 9, Shon and Lin teach cooking oven wet bulb sensor system of claim. Shon does not teach the limitation that the temperature sensor probe is fixed to the cooking chamber wall independently of the mounting plate and reservoir.
Lin teaches a sealing water temperature sensor probe comprising two parts that can be built into two surfaces. The structure of Shon allows for contact between the cooking chamber wall (Fig 2; cooking chamber 10) and the mounting plate and reservoir (Figure 4; upper surface plate 11, steam generator 30) in the same manner necessitated in the structure of Lin (Fig 2). It would be obvious before the effective filing date of the application to a practitioner with ordinary skill in the art to combine the cooking oven wet bulb sensor system of Shon with sensor mechanism of Lin to the obtain the predicted result a temperature sensor probe fixed to the cooking chamber wall independently of the mounting plate and reservoir. Doing so would provide the obvious benefit of a sensor which is integral to the cooking chamber which does not need to be removed when the mounting plate and reservoir are removed. 
Regarding Claim 10, Shon and Lin teach the cooking oven wet bulb sensor system of claim 8. Shon further discloses the limitation wherein the water fill opening (inlet 31c) extends through the water fill passage (water supply pipe 23) when the mounting plate is secured to the cooking chamber wall (Fig 2, 4). 
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shon et al. (KR 20070054993 A; “Shon”) in view of Loeb (US 4770888 A; “Loeb”).
Regarding Claim 20, Shon teaches the method of claim 19. However, Shon fails to teach any dry bulb temperature or local atmospheric air pressure. Loeb however teaches in an invention of a cooking oven system the use of both a dry bulb (page 6 column 3 line 19; first temperature probe) and wet bulb (page 6 column 3 line 28; second temperature probe 12) temperature sensor in order to measure and control the properties of the cooking chamber (page 6 column 3 line 19-34; “A first temperature probe 16 is provided to sense the air temperature within enclosure 1…Water heater 11 is supplied with power by means of leads 14 from a second controller 13 which operates in response to temperature sensed by a second temperature probe 12 emersed in the water 9…Thus, control of the air temperature and the water temperature can be utilized to control the relative humidity of the air and temperature of the air within the cabinet to provide the novel and unexpected results achieved by processes of the present invention.”). 
It would be obvious to a practitioner with ordinary skill in the art to combine the temperature sensing evaluation of Shon with the use of a dry bulb sensor of Loeb before the effective filing date of the application to the obtain the predicted result of determining whether the output of the temperature sensor probe corresponds to a temperature greater than a boiling point of water within the cooking chamber comprises at least one of: evaluating a dry bulb temperature of air within the cooking chamber. Doing so would provide the obvious benefit of a more robust system with two different sensory points for measurement of the state of the cooking chamber and regulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE SHENGZHE WANG whose telephone number is (571)272-9401. The examiner can normally be reached Mon-Thurs 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Natalie Huls can be reached on (571) 270-5914. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE SHENGZHE WANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863